The Court having taken till this Day to consider of and decree in this Cause; did Order and decree that it be referred to the Master of this Court to take state and settle an Account of the Defendants John Swint and Philip Mensing’s Administration of the said John  Kelly’s Estate and also an Account of all the Monies paid to the Defendants by the Complainant and his late Wife and expended by them in Improvement on the House and Land in Bill mentioned; with Interest thereon from the respective Times of paying the same deducting therefrom, Rent of the Premisses from the 7. of January 1771.